The plaintiffs brought this action to recover damages for personal injuries allegedly sustained when the plaintiff Leon Binensztok struck his head on a 4-inch hook in a dressing room of one of the defendant’s department stores. The hook was lo*535cated on a wall about 4 to 6 inches inside the dressing room, and about 6 feet off of the ground.
By holding its property open to the public, the defendant had "a general duty to maintain it in a reasonably safe condition so as to prevent the occurrence of foreseeable injuries” (Thornhill v Toys "R” Us NYTEX, 183 AD2d 1071, 1072). However, "it is well settled that '[t]here is no duty on the part of a landowner to warn against a condition that can readily be observed by those employing the reasonable use of their senses’ ” (Ackermann v Town of Fishkill, 201 AD2d 441, 443, quoting Tarricone v State of New York, 175 AD2d 308, 309; see, Rowell v Town of Hempstead, 186 AD2d 553).
The presence of the hook on the dressing room wall in the instant case was not an inherently dangerous condition. Furthermore, since the hook was a condition which was readily observable, the defendant had no duty to warn the plaintiff of the condition (see, Pilato v Diamond, 209 AD2d 393; Brown v New York Med. Coll. for Comprehensive Health Practice, 162 AD2d 139). Therefore, the court should have granted the defendant’s motion for summary judgment (see, Pilato v Diamond, supra; Brown v New York Med. Coll, for Comprehensive Health Practice, supra). Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.